UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 15-CR-651-LTS

XHEM HOTI,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Xhem Hoti’s pro se letter-motion dated May 5,

2021, reporting that the exhibits to the Government’s opposition (docket entry no. 114) to Mr.

Hoti’s pending motion for compassionate release (docket entry no. 110, the “Motion”) were

seized and destroyed by his case manager at USP Canaan II, where he is in custody, before Mr.

Hoti had an opportunity to review them to inform his submission of a reply in support of the

Motion. Mr. Hoti seeks an Order from the Court directing the Government to serve a second

copy of its opposition papers on Mr. Hoti, and extending Mr. Hoti’s deadline to file a reply.

                 By separate letter dated May 7, 2021 (docket entry no. 117), Mr. Hoti writes in

further support of his Motion, and states, among other things, that he “has been the victim of

sexual abuse and violence in prison,” and that “[i]t cannot be said” that, at the time of Mr. Hoti’s

sentencing, the sentencing judge “anticipated a global pandemic, sexual abuse, physical violence,

[and] lockdowns without end.” (Id. at 5.)

                  The Government is directed to serve a second copy of its opposition papers on

Mr. Hoti by June 2, 2021. By that same date, and in light of Mr. Hoti’s new allegations of

“sexual abuse and violence in prison” in support of his Motion, the Government is directed to

file and serve a supplemental response to the Motion addressing Mr. Hoti’s May 7, 2021, letter.


HOTI - MAY 19 2021 ORD.DOCX                                VERSION MAY 19, 2021                    1
               Mr. Hoti is directed to file his reply to the Government’s opposition and

supplemental response, if any, by June 23, 2021.

               Chambers will mail a copy of this Order to Mr. Hoti.



               SO ORDERED.


Dated: New York, New York
       May 19, 2021

                                                            _/s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            Chief United States District Judge


Copy to be mailed to:

Xhem Hoti
Reg. No. 72855-054
USP Coleman II
U.S. Penitentiary
P.O. Box 1034
Coleman, FL 33521




HOTI - MAY 19 2021 ORD.DOCX                      VERSION MAY 19, 2021                            2
